Citation Nr: 0512887	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died on August [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
October 2003 the Board remanded this issue for further 
development.  That development having been completed and the 
case has been returned to the Board for further appellate 
consideration.

In September 2003, the Board granted the appellant's motion 
to advance this case on the docket due to the appellant's 
advanced age.  38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 2002.  Cause of death was listed as sudden 
death, due to or as a consequence of myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic personality disorder, the 
residuals of a skull fracture, evaluated as 30 percent 
disabling, and hearing loss in the right ear, evaluated as 20 
percent disabling.  The combined evaluation was 40 percent.

3.  A myocardial infarction and cardiovascular disease are 
not of service origin and are not causally related to the 
veteran's service connected disabilities.

4.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSION OF LAW

1.  A myocardial infarction and cardiovascular disease were 
not incurred in or aggravated by military service nor may 
these disorders be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A myocardial infarction and cardiovascular disease were 
not proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a February 2003 
statement of the case, a VCAA letter dated March 2003, a 
Board remand dated October 2003, and a supplemental statement 
of the case dated January 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  She was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  

The Board notes that the March 2003 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the appellant was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The official death certificate reflects that the veteran died 
in August 2002.  The cause of death was listed as sudden 
death due to myocardial infarction.  No autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for post traumatic personality disorder, the residuals 
of a skull fracture, evaluated as 30 percent disabling, and 
hearing loss in the right ear, evaluated as 20 percent 
disabling.  The combined evaluation was 40 percent

A review of the veteran's service medical records is negative 
for complaints of, or treatment for, any cardiac disorder.  
The veteran was hospitalized in September 1944 after falling 
and sustaining a head injury.  X-rays showed a linear 
vertical fracture in the squamous portion of the right 
temporal bone.  At the time of the veteran's November 17, 
1945 separation examination blood pressure readings of 154/94 
before exercise, and 150/96 after exercise were records.  The 
cardiovascular system was clinically evaluated as normal.  

A VA examination was conducted in June 1946.  At that time 
his blood pressure was 130/80.  An examination of the 
cardiovascular system was normal.  The diagnoses were 
continuation neuropsychiatric, not severe and partial right 
ear deafness.  The hospital discharge diagnoses were 
fracture, simple, temporal, skull, untreated and partial 
nerve-type deafness, right ear. In July 1948 the RO granted 
service connection for post-traumatic personality disorder, 
residual of a skull fracture, rated as 30 percent disabling.  
The 30 percent remained in effect until the veteran's death.  
The RO also granted service connection for right ear hearing 
loss rated as non-compensable.  The rating was subsequently 
raised to 20 percent.

The veteran was hospitalized at a VA facility in November 
1946 for right ear deafness and headaches.  X-rays showed no 
evidence of a skull fracture.  While hospitalized a VA 
examination was conducted.  At that time his blood pressure 
was 128/80.  An examination of the cardiovascular system was 
normal.  

The veteran was treated at a VA facility in 1981 and 1982 for 
several problems.  These records show that high blood 
pressure was diagnosed and hydrochlorothiazide (HCTZ).

The veteran received treatment at a VA outpatient clinic in 
July 1993 and at VA and private facilities in 2001 and 2002.   
The veteran underwent a regular follow-up examination in 
January 2002 at a VA facility.  The diagnoses included 
organic affective disorder; diabetes, stable; history of a 
cerbrovascular accident, stable; history of hyperlipidemia, 
stable; history of hypertension with slight elevation of his 
systolic with average stable; and a history of coronary 
artery disease, stable.  

He was seen at a VA psychiatric clinic in February 2002.  At 
that time he was alert, oriented, calm, and cooperative. His 
mood was subdued with no significant depression.  His affect 
was appropriate and there was no psychotic thinking. .  
Thinking for practical matter was clear.  The diagnoses was 
mood disorder secondary to physical conditions, service 
connected.

He was hospitalized at a private facility in July 2002 for 
coronary artery disease.  The clinical history reflects that 
he had undergone coronary revascularization in two occasions, 
most recently in 1989.  On the morning of admission he 
experienced chest pressure, dypsnea, and diaphoresis.  
Testing showed findings consistent with a recent myocardial 
infarction.  While hospitalized he underwent a left heart 
catherization and left ventricular coronary and graft sine 
angiography.  He was discharged   in August 2002.

The discharge diagnoses included coronary atherosclerotic 
heart disease, severe triple vessel coronary disease, status 
post coronary revascularization times two, non Q wave 
myocardial infarction, ischemic cardiomyopathy with 
anteroseptal basilar akinesis, hypertensive cardiovascular 
disease, type 2 diabetes mellitus, and hyperlipidemia.

A letter from a private physician, dated September 2002, is 
to the effect that the veteran expired because of problems 
associated with his ongoing cardiovascular disease.  The 
physician indicated that the veteran has been partially 
disabled due to his nervous condition, and that this had been 
an ongoing problem with him.  The physician indicated that he 
felt it would be reasonable to assume that the ongoing stress 
related to this chronic nervous condition was an exacerbating 
factor with regards to the veteran's subsequent cardiac 
death.

An opinion from a VA examiner dated July 2004 is of record.  
The report indicates that the veteran's claims file was 
reviewed.  At that time, the physician noted the veteran's 
history of a skull fracture in the military in 1944, in the 
frontotemporal area, was concluded to be the cause of the 
veteran's post traumatic stress disorder.  The physician 
further noted the veteran's elevated blood pressure readings 
on November 17, 1945.  The physician indicated that, with 
only two isolated readings before and after exercise, and 
noting the veteran's subsequent blood pressure history, he 
did not think the veteran's hypertension was service related.  

The physician further noted that the veteran had severe 
coronary artery disease, and was a type 2 diabetic.  The 
physician noted that the veteran was diagnosed with coronary 
artery disease in the early 1980s, and had repeat bypass 
surgery done in 1989.  The veteran's history of an acute 
myocardial infarction or an acute coronary syndrome event was 
also noted in July 2002.  Repeat cardiac catheterization at 
that time showed left ventricular dysfunction, but a patent 
internal mammary artery graft to the left anterior descending 
coronary artery.  He had a patent saphenous vein graft to the 
posterior descending artery, sequentially, to the obtuse 
marginal artery, and a patent saphenous vein graft to the 
proximal left anterior descending.  He was treated 
conservatively in the hospital, then was discharged; and 
then, about three weeks later, he was noted on August [redacted], 
2002, to have died suddenly, presumably due to ventricular 
fibrillation.  The physician indicated, with respect to the 
relationship between the veteran's post traumatic stress 
disorder and his diabetes and coronary disease, there is no 
evidence that post traumatic stress either causes or 
exacerbates coronary disease, diabetes, or hypertension.  The 
examiner indicated that, therefore, there was no relationship 
between the veteran's post traumatic stress disorder and the 
cause of his sudden death.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

In this regard the service medical records show that two 
elevated blood pressure readings were recorded on November 
17, 1945.  However the two blood pressure readings recorded 
in 1946 were within normal limits.  Additionally the first 
clinical evidence of record of heart disease was in the early 
1980s, many years after service.  Furthermore a VA physician 
opined that the veteran's hypertension was not related to the 
isolated finding in service.  There is no medical evidence of 
record, which relates the veteran's cardiovascular disease to 
service.  

Accordingly, the Board finds that the veteran's 
cardiovascular disease was not manifested during service or 
within a year thereafter.  

The private physician in September 2002 indicated that the 
ongoing stress related to the veteran's chronic nervous 
condition was an exacerbating factor with regards to the 
veteran's subsequent cardiac death.  However, as indicated by 
the physician this was an assumption made without a review of 
the evidence in the veteran's claims folder.  

Additionally, in July 2004 the VA examiner, who reviewed the 
veteran's medical records, opined that the medical records 
showed that the veteran's psychiatric disability had no 
relationship to the cause of his sudden death.  As such, the 
Board places more probative value on this opinion versus the 
private opinion.  Thus, the Board find that that the 
veteran's service connected disabilities did not cause or 
aggravate the veteran's cardiac disorder.  

Accordingly, it is the judgment of the Board that a 
disability or disease of service origin did not cause, 
hasten, materially and substantially contribute to the 
veteran's death, or resulted in such debilitating effects and 
general impairment of health that rendered the veteran 
materially less capable of resisting the effects of the 
cardiovascular disease.  The Board finds that the 
preponderance of the evidence is against the claim.  Thus the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


